THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTION PROVIDED
BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT INVOLVING A
PUBLIC OFFERING UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS OFFERING IS BEING MADE TO ACCREDITED INVESTORS PURSUANT TO
REGULATION D PROMULGATED UNDER THE SECURITIES ACT. NONE OF THE SECURITIES TO
WHICH THIS SUBSCRIPTION RELATES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION D OR UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT.

 

MILLENNIUM HEALTHCARE INC.

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (“Subscription Agreement”) made as of this ___ day of
__________, 2014 between Millennium Healthcare Inc., a Delaware corporation
located at 400 Garden City Plaza, Suite 440, Garden City, NY, 11530 (the
“Company”), and the undersigned (the “Subscriber”).

 

WHEREAS, the Company is conducting a private offering (the “Offering”) of up to
$3,000,000 (“Maximum Offering Amount”) of the Company’s units (“Unit”), each
Unit consisting of one (1) share of common stock, par value $0.0001 per share
(“Common Stock” and such shares of Common Stock issued, the “Common Shares”) and
one (1) share of Series F Preferred Stock, par value $0.0001 per share (“Series
F Preferred Stock” and such shares of Series F Preferred Stock issued, the
“Preferred Shares”), having the rights, preferences and limitations as set forth
in the Certificate of Designation, in the form of Exhibit A hereto (“Certificate
of Designation”), at a purchase price of $1.00 per unit. The Offering is being
made exclusively to accredited investors pursuant to an exemption from
registration provided under Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”) and Rule 506 promulgated thereunder; and

 

WHEREAS, the Subscriber desires to purchase that number of Units set forth on
such signature page hereof on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.           SUBSCRIPTION FOR UNITS; COVENANTS OF THE COMPANY

 

1.1           Subscription for Units. Subject to the terms and conditions
hereinafter set forth, the Subscriber hereby irrevocably subscribes for and
agrees to purchase from the Company, and the Company agrees to sell to the
Subscriber, such number of Units as is set forth on the signature page hereof.
The purchase price is payable by wire transfer to the Company in accordance with
the wire instructions set forth on Exhibit C attached hereto.

 



1

 

 

1.2           Offering Period. The Units will be offered for sale until the
earlier of (i) the date upon which subscriptions for the Maximum Offering
offered hereunder have been accepted, (ii) January 31, 2014 (subject to the
right of the Company to extend the Offering until June 30, 2014 without further
notice to investors), or (iii) the date upon which the Company elects to
terminate the Offering (the “Termination Date”). The Offering is being conducted
on a “best-efforts” basis.

 

1.3           Closing. The Company may hold an initial closing (“Initial
Closing”) at any time after the receipt of accepted subscriptions from qualified
investors prior to the Termination Date. After the Initial Closing, subsequent
closings with respect to additional Units may take place at any time prior to
the Termination Date as determined by the Company, with respect to subscriptions
accepted prior to the Termination Date (each such closing, together with the
Initial Closing, being referred to as a “Closing”). The last Closing of the
Offering, occurring on or prior to the Termination Date, shall be referred to as
the “Final Closing”. Any subscription documents or funds received after the
Final Closing will be returned, without interest or deduction. In the event that
the any Closing does not occur prior to the Termination Date, all amounts paid
by the Subscriber shall be returned to the Subscriber, without interest or
deduction.

 

II.            REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

The Subscriber represents and warrants to the Company, with the intent that the
Company will rely thereon, that:

 

2.1           Accredited Investor. The Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, it is able to bear the economic risk of any investment in the
Securities and the information furnished in the accompanying investor
questionnaire, which is attached hereto as Exhibit B, is accurate and complete
in all material respects.

 

2.2           Reliance on Exemptions. The Subscriber acknowledges that the
Offering has not been reviewed by the Securities and Exchange Commission (the
“Commission”) or any state agency because it is intended to be an offering
exempt from the registration requirements of the Securities Act and state
securities laws. The Subscriber understands that the Company is relying in part
upon the truth and accuracy of, and the Subscriber’s compliance with the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of the Subscriber to acquire the Units.

 

2.3           Investment Purpose. The Subscriber is purchasing the Units as
principal for its own account. The Subscriber is purchasing the Units for
investment purposes only and not with an intent or view towards further sale or
distribution (as such term is used in Section 2(11) of the Securities Act)
thereof, and has not pre-arranged any sale with any other purchaser and has no
plans to enter into any such agreement or arrangement.

 

2.4           Risk of Investment. The Subscriber recognizes that the purchase of
the Units involves a extremely high degree of risk in that: (a) an investment in
the Company is highly speculative and only investors who can afford the loss of
their entire investment should consider investing in the Company and the Units;
(b) transferability of the Common Shares and the Preferred Shares are limited;
and (c) the Company may require substantial additional funds in the short term
to operate its business and subsequent equity financings will dilute the
ownership and voting interests of Subscriber. The company conducts its business
in a highly regulated area of healthcare.

 



2

 

 

2.5           No Registration. The Common Shares and the Preferred Shares have
not been registered under the Securities Act or any state securities laws and
may not be transferred, sold, assigned, hypothecated or otherwise disposed of
unless registered under the Securities Act and applicable state securities laws
or unless an exemption from such registration is available (including, without
limitation, under Rule 144 of the Securities Act, as such rule may be amended,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect (“Rule 144”)). The Subscriber represents and
warrants and hereby agrees that all offers and sales of the Common Shares and
the Preferred Shares shall be made only pursuant to such registration or to such
exemption from registration.

 

2.6           Prior Investment Experience. The Subscriber is sufficiently
experienced in financial and business matters to be capable of evaluating the
merits and risks of its investments, and to make an informed decision relating
thereto, and to protect its own interests in connection with the purchase of the
Units.

 

2.7           Information. The Subscriber acknowledges careful review of this
Subscription Agreement, including the Certificate of Designation and all other
exhibits thereto (collectively, the “Offering Documents”) as well as the
Company’s filings with the Commission, as required pursuant to the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”) which are available on
the Internet at www.sec.gov, all of which the undersigned acknowledges have been
provided to the undersigned. The undersigned has been given the opportunity to
ask questions of, and receive answers from, the Company concerning the terms and
conditions of this Offering and the Offering Documents and to obtain such
additional information, to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense, necessary to verify the
accuracy of same as the undersigned reasonably desires in order to evaluate the
investment. The undersigned understands the Offering Documents, and the
undersigned has had the opportunity to discuss any questions regarding any of
the Offering Documents with its counsel or other advisor. Notwithstanding the
foregoing, the only information upon which the undersigned has relied is that
set forth in the Offering Documents. The undersigned has received no
representations or warranties from the Company, its employees, agents or
attorneys in making this investment decision other than as set forth in the
Offering Documents. The undersigned does not desire to receive any further
information.

 

2.8           Investment Decision. In making the decision to invest in the Units
the Subscriber has relied solely upon the information provided by the Company in
the Offering Materials. To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Subscription Agreement
and the purchase of the Units hereunder. The Subscriber disclaims reliance on
any statements made or information provided by any person or in the course of
Subscriber’s consideration of an investment in the Units other than the Offering
Documents.

 

2.9           No Representations. The Subscriber hereby represents that, except
as expressly set forth in the Offering Documents, no representations or
warranties have been made to the Subscriber by the Company or any agent,
employee or affiliate of the Company, and in entering into this transaction the
Subscriber is not relying on any information other than that contained in the
Offering Documents and the results of independent investigation by the
Subscriber.

 

2.10           Tax Consequences. The Subscriber acknowledges that the Offering
may involve tax consequences and that the contents of the Offering Documents do
not contain tax advice or information. The Subscriber acknowledges that it must
retain its own professional advisors to evaluate the tax and other consequences
of an investment in the Units.

 



3

 

 

2.11           No Recommendation or Endorsement. The Subscriber understands that
no federal, state or other regulatory authority has passed on or made any
recommendation or endorsement of the Units. Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of this
Subscription Agreement. Any representation to the contrary is a criminal
offense.

 

2.12           No General Solicitation. The Subscriber represents that the
Subscriber was not induced to invest by any form of general solicitation or
general advertising including, but not limited to, the following: (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over the news or radio; and
(b) any seminar or meeting whose attendees were invited by any general
solicitation or advertising.

 

2.13           The Subscriber. The Subscriber (i) if a natural person,
represents that the Subscriber has reached the age of 21 and has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof; (ii) if a corporation, partnership, or limited liability company or
partnership, or association, joint stock company, trust, unincorporated
organization or other entity, represents that such entity was not formed for the
specific purpose of acquiring the Units, such entity is duly organized, validly
existing and in good standing under the laws of the state of its organization,
the consummation of the transactions contemplated hereby is authorized by, and
will not result in a violation of state law or its charter or other
organizational documents, such entity has full power and authority to execute
and deliver this Subscription and all other related agreements or certificates
and to carry out the provisions hereof and thereof and to purchase and hold the
Units, the execution and delivery of this Subscription has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription in such capacity and on
behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Subscriber is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription and make an investment in the Company, and
represents that this Subscription constitutes a legal, valid and binding
obligation of such entity. The execution and delivery of this Subscription
Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Subscriber is a party
or by which it is bound;

 

2.14           Legends. The Subscriber consents to the placement of a legend on
any certificate or other document evidencing the Common Shares and the Preferred
Shares, that such securities have not been registered under the Securities Act
or any state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Subscription
Agreement. The Subscriber is aware that the Company will make a notation in its
appropriate records with respect to the restrictions on the transferability of
such Common Shares and Preferred Shares. The legend to be placed on each
certificate shall be in form substantially similar to the following:

 

 

4

 

 



THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE EXEMPTION FROM THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED PROVIDED BY
RULE 506 OF REGULATION D UNDER SUCH ACT AND/OR SECTION 4(2) OF SUCH ACT. THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.

  

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Common Shares and the
Preferred Shares upon which it is stamped, if (a) such Preferred Shares are
being sold pursuant to a registration statement under the Securities Act, (b)
such holder delivers to the Company an opinion of counsel, in a reasonably
acceptable form, to the Company that a disposition of the Common Shares and the
Preferred Shares is being made pursuant to an exemption from such registration,
or (c) such holder provides the Company with reasonable assurance that a
disposition of the Preferred Shares may be made pursuant to the Rule 144 under
the Securities Act without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold.

 

2.15           Address. The Subscriber hereby represents that the address of the
Subscriber furnished by the Subscriber at the end of this Subscription Agreement
is the undersigned’s principal residence if the Subscriber is an individual or
its principal business address if it is a corporation or other entity.

 

2.16           Survival. The representations and warranties of the Subscriber
contained herein will be true at the date of execution of this Subscription
Agreement by the Subscriber and as of the Closing Date in all material respects
as though such representations and warranties were made as of such times and
shall survive the Closing Date and the delivery of the Units. The Subscriber
agrees that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the Units.

 

III.REPRESENTATIONS BY THE COMPANY

 

The Company represents and warrants to the Subscriber, except as set forth in
the disclosure schedules attached hereto:

 

3.1           Organization. The Company is duly organized and validly existing
in good standing under the laws of the jurisdiction of its organization. The
Company has full power and authority to own, operate and occupy its properties
and to conduct its business as presently conducted, and is registered or
qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted by it or the location of the properties owned
or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the Company’s financial
condition (a “Material Adverse Effect”), and no proceeding has been instituted
in any such jurisdiction revoking, limiting or curtailing, or seeking to revoke,
limit or curtail, such power and authority or qualification.

 

3.2           Due Authorization and Valid Issuance. The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Offering Documents, and when executed and delivered by the Company
will constitute legal, valid and binding agreements of the Company enforceable
against the Company in accordance with their terms, except as rights to
indemnity and contribution may be limited by state or federal securities laws or
the public policy underlying such laws, and except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally, and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

 

5

 

 



3.3           Noncontravention. The execution and delivery of the Offering
Documents, the issuance and sale of the Units under the Offering Documents, the
fulfillment of the terms of the Offering Documents, and the consummation of the
transactions contemplated thereby will not (i) conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under (1) any
material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company is a party or by which it or
any of its properties are bound, (2) the charter, bylaws or other organizational
documents of the Company or any subsidiary or (3) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or its properties, except for any
such conflicts, violations or defaults that are not reasonably likely to have a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or an acceleration of
indebtedness pursuant to any obligation, agreement or condition contained in any
material bond, debenture, note or any other evidence of indebtedness, indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company is a party or by which it is bound or to which any of the material
property or assets of the Company is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States or any other person is required for the execution and delivery of
the Offering Documents and the valid issuance and sale of the Units to be sold
pursuant to the Offering Documents, other than such as have been made or
obtained, and except for any post-closing securities filings or notifications
required to be made under federal or state securities laws.

 

3.4           No Violation. The Company is not (a) in violation of its charter,
bylaws or other organizational document; (b) in violation of any law,

  

IV.          PIGGY-BACK REGISTRATION RIGHTS

 

If at any time, the Company shall decide to prepare and file with the Commission
a registration statement relating to an offering for its own account or the
account of others under the Securities Act of 1933, as amended (the “Securities
Act”) of any of its equity securities, other than on Form S-4 or Form S-8 (each
as promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall send to the
Subscriber a written notice of such determination and, if within fifteen days
after the date of such notice, the Subscriber shall so request in writing, the
Company shall include in such registration statement, the Common Shares
(collectively, the “Registrable Securities”) the Subscriber requests to be
registered; provided, however, that, the Company shall not be required to
register any Registrable Securities pursuant to this Section that are eligible
for resale without restriction pursuant to Rule 144 promulgated under the
Securities Act or that are the subject of a then effective registration
statement; provided, further, however,: (a) if the registration statement is an
offering to be made on a continuous basis pursuant to Rule 415 and is not on a
Form S-3, and the Commission advises the Company that all of the Registrable
Securities which the Subscriber has requested to be registered may not be
included under Rule 415(a)(i), then the number of Registrable Securities to be
registered shall be reduced to an amount to which is permitted by the Commission
for resale under Rule 415; and (b) if the registration so proposed by the
Company involves an underwritten offering of the securities so being registered
for the account of the Company, to be distributed by or through one or more
underwriters of recognized standing, and the managing underwriter of such
underwritten offering shall advise the Company in writing that, in its opinion,
the distribution of all or any specified portion of the Registrable Securities
which the Subscriber has requested the Company to register and otherwise
concurrently with the securities being distributed by such underwriters will
materially and adversely affect the distribution of such securities by such
underwriters, then the Company shall not be required to register any shares
under the Subscription Agreement.

 



6

 

 

V.           USE OF PROCEEDS

 

The proceeds of the Offering will be employed by the Company substantially for
general working capital.

 

VI.          INDEMNIFICATION

 

6.1           The Subscriber agrees to indemnify and hold harmless the Company,
placement agent, if any, against and in respect of any and all loss, liability,
claim, damage, deficiency, and all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses whatsoever (including, but not
limited to, attorneys' fees reasonably incurred in investigating, preparing, or
defending against any litigation commenced or threatened or any claim whatsoever
through all appeals) arising out of or based upon any false representation or
warranty or breach or failure by the Subscriber to comply with any covenant,
representation or other provision made by it herein or in any other document
furnished by it in connection with this Subscription Agreement, provided,
however, that such indemnity, shall in no event exceed the net proceeds received
by the Company from the Subscriber as a result of the sale of Units to the
Subscriber.

 

6.2           The Company agrees to indemnify and hold harmless the Subscriber
against and in respect of any and all loss, liability, claim, damage,
deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys' fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Company to comply with any covenant, representation
or other provision made by it herein or in any other document furnished by it in
connection with this Subscription Agreement.

 

VII.          MISCELLANEOUS

 

7.1           Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Subscription Agreement
must be in writing and will be deemed to have been delivered: (a) upon receipt,
when delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

 



7

 



 



To the Company:



 

Millennium Healthcare Inc.



400 Garden City Plaza, Suite 440



Garden City, New York 11530



Attention: Dominick Sartorio



Telephone: 516-628-5500

 



 

With a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP



61 Broadway, 32nd Floor



New York, New York 10006



Attention: Andrea Cataneo



Telephone: 212-930-9700



Facsimile: 212-930-9725

 

If to the Subscriber, to its address and facsimile number set forth at the end
of this Subscription Agreement, or to such other address and/or facsimile number
and/or to the attention of such other person as specified by written notice
given to the Company five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (a) given by the recipient of such notice,
consent, waiver or other communication, (b) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or (c)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a), (b) or (c) above, respectively.

 

7.2           Entire Agreement; Amendment; Waiver. This Subscription Agreement
supersedes all other prior oral or written agreements between the Subscriber,
the Company, their affiliates and persons acting on their behalf with respect to
the matters discussed herein, and this Subscription Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Subscriber
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Subscription Agreement may be amended or waived
other than by an instrument in writing signed by the Company and the holders of
at least a majority of the Units then outstanding (or if prior to the closing,
the Subscribers purchasing at least a majority of the Units to be purchased at
the closing). No such amendment shall be effective to the extent that it applies
to less than all of the holders of the Units then outstanding.

 

7.3           Severability. If any provision of this Subscription Agreement
shall be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.

 



8

 

 

7.4           Governing Law; Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Subscription Agreement shall be governed by the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Subscription
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereby irrevocably waives any right it may have, and agrees not to
request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this Subscription Agreement or any transaction
contemplated hereby.

 

7.5           Headings. The headings of this Subscription Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Subscription Agreement.

 

7.6           Successors and Assigns. This Subscription Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns. The Company shall not assign this Subscription Agreement
or any rights or obligations hereunder without the prior written consent of the
holders of at least a majority the Units then outstanding, except by merger or
consolidation. The Subscriber shall not assign its rights hereunder without the
consent of the Company, which consent shall not be unreasonably withheld.

 

7.7           No Third Party Beneficiaries. This Subscription Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.

 

7.8           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

7.9           Legal Effect. The Subscriber acknowledges that: (a) it has read
this Agreement and the exhibits hereto; and (b) it understands the terms and
consequences of this Agreement and is fully aware of its legal and binding
effect.

 

7.10           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 



9

 

 

7.11           Independent Legal Advice. The parties hereto acknowledge that
they have each received independent legal advice with respect to the terms of
this Agreement and the transactions contemplated herein or have knowingly and
willingly elected not to do so

 

7.12           Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

 

 

[Signature page follows.]

 

10

 

 

NUMBER OF UNITS ______ X $1.00 = $_________ (the “Purchase Price”)           

 

  ___________________________ ____________________________    Signature
Signature (if purchasing jointly)         ___________________________
____________________________   Name Typed or Printed Name Typed or Printed      
  ___________________________ ____________________________   Title (if
Subscriber is an Entity) Title (if Subscriber is an Entity)        
___________________________ ____________________________   Entity Name (if
applicable) Entity Name (if applicable         ___________________________
____________________________   Address Address        
___________________________ ____________________________   City, State and Zip
Code City, State and Zip Code         ___________________________
____________________________   Telephone-Business Telephone-Business        
___________________________ ____________________________   Telephone-Residence
Telephone-Residence         ___________________________
____________________________   Facsimile-Business Facsimile-Business        
___________________________ ____________________________   Facsimile-Residence
Facsimile-Residence               Tax ID # or Social Security # Tax ID # or
Social Security #

 

Name in which Common Shares and Preferred Shares should be issued:           

 

                                                                                                                

 

Dated:                                , 2014

 

This Subscription Agreement is agreed to and accepted as of ________________,
2014.

 

Millennium Healthcare Inc.

 

  By: ____________________________________   Name: Dominick Sartorio   Title:
Chief Executive Officer

 

 

11

 



 

CERTIFICATE OF SIGNATORY

 

(To be completed if Units are

being subscribed for by an entity)

 

 

I, ____________________________, am the ____________________________ of

__________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2014

 

 

  _______________________________________   (Signature)

 

 

 

 

12

 

EXHIBIT A

CERTIFICATE OF DESIGNATION

 

 

 

13

 

 

EXHIBIT B

ACCREDITED INVESTOR QUESTIONNAIRE

 

The undersigned Subscriber is an “accredited investor” as that term is defined
in Regulation D promulgated under the Securities Act and amended by the
Dodd-Frank Wall Street Reform and Consumer Protection Act by virtue of being
(initial all applicable responses):

 

______A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958, ______A
business development company as defined in the Investment Company Act of 1940,
______A national or state-chartered commercial bank, whether acting in
an  individual or fiduciary capacity, ____An insurance company as defined in
Section 2(13) of the Securities Act, ____An investment company registered under
the Investment Company Act of 1940, _____An employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of such Act, which is either a bank, insurance company, or registered investment
advisor, or an employee benefit plan which has total assets in excess of
$5,000,000, _____A private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940, _____An organization
described in Section 501(c)(3) of the Internal Revenue Code, a corporation or a
partnership with total assets in excess of $5,000,000, _____A natural person
whose individual net worth, or joint net worth with that person's spouse, at the
time of purchase exceeds $1,000,000.  For purposes of this Exhibit A-1, “net
worth” means the excess of total assets at fair market value over total
liabilities. For purposes of calculating net worth under this section, (i) the
primary residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this questionnaire, other than as a result of the acquisition of
the primary residence, the amount of such excess shall be included as a
liability. _____Any trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Section 506(b)(2)(ii) of
Regulation D, _____A natural person who had an individual income in excess of
$200,000 in each of the two most recent calendar years, and has a reasonable
expectation of reaching the same income level in the current calendar year.  For
purposes of this Exhibit A-1, “income” means annual adjusted gross income, as
reported for federal income tax purposes, plus (i) the amount of any tax-exempt
interest income received; (ii) the amount of losses claimed as a limited partner
in a limited partnership; (iii) any deduction claimed for depletion; (iv)
amounts contributed to an IRA or Keogh retirement plan; (v) alimony paid; and
(vi) any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 1202 of
the Internal Revenue Code of 1986, as amended. _____A corporation, partnership,
trust or other legal entity (as opposed to a natural person) and all of such
entity's equity owners fall into one or more of the categories enumerated above.
(Note: additional documentation may be requested).

 

 

14

 



 



____________________________________ _________________________________ Name of
Subscriber (Print) Name of Joint Subscriber (if any) (Print)    
____________________________________ _________________________________ Signature
of Subscriber Signature of Joint Subscriber (if any)    
____________________________________ _________________________________ Capacity
of Signatory (for entities) Date

 

 

 

 

 

 

15

 

 

EXHIBIT C

WIRE INSTRUCTIONS

 

 

 

 

 

 



16

